DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 refers to “the outlet manifold” and “the manifold” interchangeably.  The claim should be amended so that “the outlet manifold” is used consistently throughout.  
Claim 23 uses the terms “end cap” and “endcap” interchangeably.  The Examiner suggests amending the claim to use a common convention.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 6–14 and 19–22 are rejected under 35 U.S.C. 103 as being unpatentable over Buls et al., US 4,519,815 (“Buls”) in view of Harr, US 2006/0243303 (“Harr-303”), Harr, US 2017/0203338 (“Harr-338”) or Stolkrantz, US 965,249 (“Stolkrantz”).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Buls in view of Harr-303.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buls in view of Harr-338.
Claim 1 describes an apparatus for catching slugs of flow from a pipeline upstream of a process.  The apparatus comprises an inlet disposed in fluid communication with the pipeline and configured to separate liquid and gas of the flow.  The apparatus also comprises a gas outlet disposed in fluid communication above the inlet and configured to output gas.  The apparatus also comprises one or more tubes extending in fluid communication below the inlet and defining a volume collecting the liquid.  The apparatus also has a liquid outlet is disposed in fluid communication with the tubes and is configured to output the liquid.  The liquid output has an outlet port.
The apparatus further comprises an actuator having a mover.  The mover is disposed internal to a portion of the liquid outlet.  The mover is movable by the actuator 
The limitation describing the “mover…configured to move any debris in the portion of the liquid outlet relative to the at least one outlet port” fails to invoke 35 U.S.C. 112(f).  Rather, a “mover” is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Buls discloses an apparatus (corresponding to the claimed “apparatus for catching slugs”) for catching slugs of flow from a pipeline 10 upstream of a process for handling hydrocarbon gas and liquid carried by the pipeline 10.  Buls Fig. 1, col. 3, lls. 42–68. The apparatus comprises an inlet pipe 16 (the “inlet”) in fluid communication with the pipeline and configured to separate liquid and gas of the flow (as gases move into gas discharge pipe and liquids move into liquid outlet pipe 34).  Id. at Fig. 1, col. 3, lls. 42–68, col. 4, lls. 5–40.  The apparatus also comprises a gas discharge pipe 28 (the “gas outlet”) disposed in fluid communication above the inlet pipe 16 and configured to output the gas.  Id.  The apparatus also has a plurality of U-shaped chambers 42, 44 (the “one or more tubes”) extending in fluid communication below the inlet pipe 16 and defining a volume collecting the liquid.  Id. at Fig. 1, col. 6, lls. 8–24.  The apparatus also has a liquid outlet, which is the structure extending from the base of gas discharge pipe 28 to flange 60, disposed in fluid communication with the chambers 42, 44, and configured to output the liquid.  Id. at Fig. 2, col. 4, lls. 28–44.  The liquid outlet has a liquid outlet port, which is the port that communicates with liquid draw-off line 38.  Id. 


    PNG
    media_image1.png
    1057
    1999
    media_image1.png
    Greyscale

The device has a flange 60 permitting access to the interior of the liquid outlet manifold 36 for physical removal of debris accumulating inside.  Buls Figs. 1, 2, col. 7, lls. 18–27.  The reference, however, fails to disclose the mechanism used to remove debris from inside the manifold 36.
Therefore, the reference does not explicitly disclose an actuator having a mover, with the mover disposed internal to a portion of the liquid outlet, as required by the claim.
However, Harr-303 discloses a cleaning tool 100 for removing debris from a drainage structure.  Harr-303 Fig. 1a, [0032].  The tool comprises a drill rod 101 (the “actuator”) which is used to rotate a housing 108 (the “mover”).   Id. at [0035].  The housing 108 has components, such as cutting implements 110, which are used to remove debris from the drainage structure.  Id.  

    PNG
    media_image2.png
    692
    1206
    media_image2.png
    Greyscale

Furthermore, Harr-338 discloses a cleaning apparatus 100 for removing debris from a drainage structure. Harr-338 Fig. 1, [0017], [0022].  The apparatus 100 comprises power source (the “actuator”) which is used to rotate a housing 105 (the “mover”).  Id.  The housing 105 is provided inside of the drainage structure to remove debris when it is rotated by the power source.  Id.

    PNG
    media_image3.png
    426
    577
    media_image3.png
    Greyscale

Additionally, Stolkrantz disclsoes cleaning apparatus for removing debris from a sewer.  Stolkrantz Fig. 1, p. 1, lls. 8–15.  The device comprises a pull line D (the Id. at Fig. 1, p. 1, lls. 38–49, 55–79.  The bucket C removes debris as it is pulled through the sewer. Id.

    PNG
    media_image4.png
    636
    1201
    media_image4.png
    Greyscale

The device in Buls requires a device to physically remove debris from the manifold 36.  Buls Figs. 1, 2, col. 7, lls. 18–27.  Harr-303, Har-338 and Stolkrantz each  disclose a cleaning tool used for this purpose.  Harr-303 Fig. 1a, [0032], [0038]; Harr-338, Fig. 1, [0017], [0022]; Stolkrantz Fig. 1, p. 1, lls. 8–15.  Therefore, it would have been obvious to use the cleaning device of Harr-303, Harr-338 or Stolkrantz to remove debris from Buls’ manifold 36.
With this modification, Harr-303’s housing 108, Harr-338’s housing 105 or Stolkrantz’s bucket C would be disposed internal to a portion of Buls’ liquid outlet manifold 36, because the respective cleaning devices would be inserted into the opening covered by flange 60.  Buls Figs. 1, 2, col. 7, lls. 18–27.  The housing 108 or 105 or bucket C would be movable by their respective actuators in the outlet manifold 36 to remove debris from the outlet manifold 36, because these cleaning devices move within a conduit to remove debris.
Claim 2 requires for the apparatus of claim 1, the mover comprises at least one surface disposed internal to the portion of the liquid outlet and being movable therein relative to the at least one outlet port.  The actuator is coupled to the surface and is operable to move the surface inside the portion of the liquid outlet.  Claim 3 requires for the apparatus of claim 2, the surface comprises a paddle disposed transverse to an axis of the portion of the liquid outlet.
In Harr-303, the housing 108 comprises a plurality of cutting implements 110 (the “at least one surface”) disposed inside of the drainage structure to be cleaned.  Harr-303 Fig. 1a, [0039].  The cutting implements comprise a paddle transverse to an axis of the drainage structure.  Id. at [0035].  The cutting implements 110 rotate during cleaning, and therefore the implements 110 are movable relative to the drainage structure. Id. at [0039].  The drill rod 101 is coupled to the cutting implements 110 and is operable to rotate the cutting implements 110 inside the drainage structure.  Id. 
When the housing 108 is provided in the outlet manifold 36 in Buls, the cutting implements 110 will rotate in the same way as when they are inserted in the drainage structure.
Claim 4 requires for the device of claim 1, the actuator comprises a motor rotating a feed screw disposed inside the portion of the liquid outlet.  The mover comprises at least one surface coupled to the feed screw and being movable therealong with the rotation of the feed screw.
In Harr-338, the angular stem 101 comprises a power source, such as a motor.  Harr-338, Figs. 1, 2, [0022].  This motor rotates a coiled assembly 106 (the “feed screw”) disposed inside of the drainage structure. Id. at Fig. 1, [0031].  The angular Id.  The stem 101 is movable therealong with the rotation of the coiled assembly, because as the stem 101 rotates, the coiled assembly 106 also rotates.  Id.
Claim 5 requires that the apparatus of claim 1 comprises one of:  
The actuator comprises a motor moving a belt disposed inside the portion of the liquid outlet, the mover comprising at least one surface coupled to the belt and movable with the movement of the belt;
The actuator comprises a linear actuator disposed inside the portion of the liquid outlet, the mover comprising at least one surface coupled to the linear actuator and being movable with the movement of the linear actuator; and
The actuator comprises a motor rotating a shaft disposed inside the portion of the liquid outlet, the mover comprising at least one surface wound about the shaft and being rotatable with the rotation of the shaft.
In Harr-338, the actuator is a power source (the “motor”) rotating a stem 101 (the “shaft”) disposed inside of the drainage structure.  Harr-338, Fig. 1, [0022], [0024].  The housing 105 comprises an end surface wound about the stem 101 and rotatable with rotation of the stem 101.  Id.
Claim 6 requires for the apparatus of claim 1, the actuator comprises one or more of a motor, a belt, a feed screw, a cable, a piston, an arm, a rail, a rack and pinion, and a conveyor.  The mover comprises a plug, a paddle, a pig, a rake, a shovel, a ramp, a scraper, a scoop, or an auger.
In Harr-303, the actuator is a drill rod 101, which is an arm.  Harr-303, Fig. 1a, [0035].  The mover is a paddle 110.  Id
In Har-338, the actuator is a power source, which is a motor.  Harr-338, Fig. 1, [0017], [0022].  The housing 105 (the “mover”) is an auger because it rotates a coiled assembly 106.  Id. at [0029].
In Stolkrantz, the actuator is a belt because pull line D is a belt.  Stolkrantz Fig. 1, p. 1, lls. 80–91.  The bucket C (the “mover”) is a plug, a paddle, a pig, a rake, a shovel, a ramp, a scraper or a scoop, because the bucket C is understood as corresponding to all of these elements. 
Claim 7 requires that the device of claim 1 further comprises a controller operatively coupled to the actuator and controlling movement of the mover.  Claim 8 requires for the apparatus of claim 7, the controller is programmable to control the movement of the mover based on a manual control or an automated control.
In Harr-303, the drill rod 101 is controlled by a drilling machine (the “controller”) which rotates the rod 101.  Harr-303 Fig. 1a, [0038].  In Harr-338, the power source is controlled by power equipment 202.  Harr-338, Fig. 2, [0038].  In Harr-303 and Harr-338, the control mechanism is the control device of a tractor.  Harr-303 Fig. 9, [0063]; Harr-338, Fig. 2, [0038].  It would have been obvious for the control mechanism of the tractor to have a programmable computer, with a switch to manually operate the respective cleaning device, because modern tractors are computer operated.
In Stolkrantz, the movement of the pull line D is controlled by the mechanism that pulls this line.  Stolkrantz Fig. 1, p. 1, lls. 80–91.  This mechanism is the “controller.”  It would have been obvious for this mechanism to be operated by a programmable controller providing manual control, because this would merely represent automating a manual activity.  See 
Claim 9 requires for the apparatus of claim 1, the outlet port comprises at least one liquid outlet port disposed in fluid communication with the process and configured to communicate at least a portion of the liquid with the process.
In Buls, the outlet port leading to liquid draw-off line 38 is a liquid outlet port.  Buls Fig. 1, col. 4, lls. 28–41.  This line 38 communicates liquid to a desired site.  Id. at col. 4, lls. 57–64.  The handling of the liquid at this site corresponds to the “process.”
Claim 10 requires for the device of claim 1, the portion of the liquid outlet comprises a manifold defining an interior with the mover disposed therein.  The interior is configured to collect debris and having the at least one outlet port. 
In Buls, the liquid outlet manifold 36 is a manifold with an interior.  Buls Fig. 1, col. 4, lls. 28–32.  The mover of Harr-303, Harr-338 or Stolkrantz is provided in the interior of the manifold 36, as explained above.  The interior of the manifold 36 is configured to collect debris because flange 60 provides access to the interior for debris removal.  Buls col. 7, lls. 14–27.  The manifold 36 has the outlet port because draw-off line 38 is connected to the manifold 36.  Id. at Fig. 1, col. 4, lls. 56–66.
Claim 11 requires that the device of claim 10 further comprises at least one valve coupled to the outlet port and being operable to control communication of the liquid from the liquid outlet.
In Buls, the draw-off line 38 comprises a valve 40 which is operable to control communication of the liquid from the outlet manifold 36.  Buls Fig. 1, col. 4, lls. 57–64.
Claim 12 requires for the apparatus of claim 1, the liquid outlet comprises a liquid outlet manifold connected to one or more ends of the tubes.  The liquid outlet manifold has at least one gas port disposed in fluid communication above the liquid outlet Claim 13 requires for the device of claim 12, the liquid outlet manifold comprises at least one downcomer interconnecting the liquid outlet manifold to the sludge manifold.  The downcomer has the at least one liquid port.  
In Buls, the entire structure seen in Fig. 2 corresponds to the “liquid outlet.”  Buls Fig. 2, col. 3, lls. 46, 47.  The structure extending from the base of gas discharge pipe 28 to manifold is the “liquid outlet manifold.”  Id. at Fig. 2, col. 4, lls. 15–27.  This structure is connected to the ends of chambers 42, 44.  Id. at Fig. 2, col. 5, lls. 1–10.  The port leading to gas discharge pipe 28 (the “at least one gas port”) is disposed in fluid communication above this structure.  Id. at Fig. 2, col. 4, lls. 15–27.   This structure also comprises outlet pipe 34 (the “downcomer”) which is connected to manifold 36.  Id. at Fig. 2, col. 4, lls. 28–30.  The port where these two pipes 34, 36 connect is the “at least one liquid port.”  
The manifold 36 corresponds to the “sludge manifold.”  The manifold 36 is disposed below the structure corresponding to the “liquid outlet manifold” as seen in Fig. 2.  The manifold 36 the port that connects to draw-off line 38, as seen in Fig. 2.
Claim 14 requires that the apparatus of claim 12 further comprises a vertical standpipe having an upper end connected to the liquid outlet manifold and a lower end connected to the sludge manifold.  The apparatus also comprises a level sensor disposed on the standpipe configured to measure an interface of heavier and lighter types of liquid between the liquid outlet manifold and the sludge manifold.  The device 
In Buls, the liquid outlet 34 corresponds to the “vertical standpipe.”  Buls Fig. 2, col. 4, lls. 28–37.  The outlet 34 has an upper end connected to the structure corresponding to the “liquid outlet manifold” and a lower end connected to the manifold 36.  Id.  
The apparatus comprises a draw-off line 38 which is used to remove valuable, lighter hydrocarbon liquids from the device.  Buls Fig. 2, col. 4, lls. 38–56, col. 1, lls. 51–56.  Non-valuable, heavy liquids, such as water, are removed by a drain valve on the bottom of the manifold 36.  Id. at col. 4, lls. 54–57.  
The liquid outlet 34 comprises a sensing device 41 (the “level sensor”) for controlling the movement of hydrocarbons out through the draw-off line 38.  Buls Figs. 1, 2, col. 4, lls. 41–64.   The level sensor 41 measures the liquid level in the apparatus.  Id.  When the liquid level exceeds a threshold, the level sensor 41 opens valve 40 which allows the lighter, hydrocarbons to be withdrawn through draw-off line 38.  The level sensor 41 closes the valve 40 when the level drops below the threshold.  Id.  Therefore, a person of ordinary skill in the art would understand that the level sensor 41 measures the interface between water and hydrocarbon liquids, because the sensor 41 will only open the valve when there is enough hydrocarbon liquid above the water for the hydrocarbon liquid to be withdrawn through the draw-off line 38.  
Claim 19 describes a method of catching slugs of flow from a pipeline upstream of a process.  The method comprises the following steps.  First, separating liquid and 
Buls disclsoes a method of catching slugs of a flow from a pipeline 10, upstream of a process of handling hydrocarbon gas and liquid carried by the pipeline 10.  Buls Fig. 1, col. 1, lls. 4–64.  The method comprises, first separating liquid and gas from the flow from the pipeline upstream of the process—as gas is separated in the slug catcher so that it moves through gas discharge pipe 28 (the “gas outlet”), which liquid is separated as it moves through draw-off line 38.  Id. at Fig. 1, col. 4, lls. 5–44.  Next, the gas is output from the pipeline 10 to the process.  Id. at col. 1, lls. 4–64.  Third, liquid hydrocarbon is outputted from the structure extending from the base of gas discharge pipe 28 to flange 60 (the “liquid outlet”) through draw-off line 38 to the hydrocarbon handling process.  Id. at Fig. 1, col. 1, lls. 51–56, col. 4, lls. 57–64.  

    PNG
    media_image5.png
    1093
    2009
    media_image5.png
    Greyscale

Buls differs from claim 19 because it does not explicitly disclose the steps of moving at least one surface inside a portion of the liquid outlet to move debris from the portion of the liquid outlet.
However, the liquid outlet comprises flange 60 which provides access inside manifold 36 (the “portion of the liquid outlet”) for physical removal of debris from the interior of the manifold.  Buls Fig. 1, col. 7, lls. 16–27.
With this in mind, Harr-303 discloses a cleaning tool 100 for removing debris from a drainage structure.  Harr-303 Fig. 1a, [0032].  The tool comprises a drill rod 101 which is used to rotate a housing 108.   Id. at [0035].  The housing 108 has components, such as cutting implements 110 (the “at least one surface”), which are used to remove debris from the drainage structure.  Id.  

    PNG
    media_image2.png
    692
    1206
    media_image2.png
    Greyscale

Furthermore, Harr-338 discloses a cleaning apparatus 100 for removing debris from a drainage structure. Harr-338 Fig. 1, [0017], [0022].  The apparatus 100 comprises power source which is used to rotate a housing 105.  Id.  The housing 105 comprises a coiled assembly 106 (the “at least one surface”) which removes debris from the drainage structure when the housing 105 rotates.  Id. at [0029].

    PNG
    media_image3.png
    426
    577
    media_image3.png
    Greyscale

Additionally, Stolkrantz disclsoes cleaning apparatus for removing debris from a sewer.  Stolkrantz Fig. 1, p. 1, lls. 8–15.  The device comprises a pull line D which pulls Id. at Fig. 1, p. 1, lls. 38–49, 55–79.  The bucket C removes debris as it is pulled through the sewer. Id.

    PNG
    media_image4.png
    636
    1201
    media_image4.png
    Greyscale

The method in Buls requires a device to physically remove debris from the manifold 36.  Buls Figs. 1, 2, col. 7, lls. 18–27.  Harr-303, Har-338 and Stolkrantz each disclose a cleaning tool used for this purpose.  Harr-303 Fig. 1a, [0032], [0038]; Harr-338, Fig. 1, [0017], [0022]; Stolkrantz Fig. 1, p. 1, lls. 8–15.  Therefore, it would have been obvious to use the cleaning device of Harr-303, Harr-338 or Stolkrantz to remove debris from Buls’ manifold 36.
Claim 20 describes a method of cleaning a slug catcher.  The slug catcher catches slugs of flow from a pipeline upstream of a process.  The slug catcher has an outlet manifold with at least one outlet port.  The method comprises mounting at least one mover internal to a portion of the outlet manifold, and mounting at least one actuator adjacent the outlet manifold.  The method further comprises operatively coupling the actuator to the mover.  Finally, the method comprises moving debris in the 
Buls discloses a method of cleaning a slug catcher.  Buls Figs. 1, 2, col. 3, lls. 38–62, col. 7, lls. 16–27.  The slug catcher catches slugs of flow from a pipeline 10 upstream of a hydrocarbon handling process.  Id.  The slug catcher has an outlet manifold, which extends from the base of gas outlet pipe 28 to flange 60.  Id. at Fig. 1, col. 4, lls. 21–27, col. 7, lls. 16–27.  

    PNG
    media_image5.png
    1093
    2009
    media_image5.png
    Greyscale

In Buls, the method of cleaning the slug-catcher comprises removing flange 60 so that debris can be physically removed from manifold 36 (the “portion of the outlet manifold”).  Buls Figs. 1, 2, col. 7, lls. 16–27.
Buls differs from claim 20, however, because it does not disclose the mechanism used to remove debris from the manifold 36.  Therefore, it does not provide enough information to teach the steps of mounting a mover internal to the manifold 36, as required by the claim.
However, Harr-303 discloses a cleaning tool 100 for removing debris from a drainage structure.  Harr-303 Fig. 1a, [0032].  The tool comprises a drill rod 101 (the “actuator”) which is used to rotate a housing 108 (the “mover”).   Id. at [0035].  The housing 108 has components, such as cutting implements 110, which are used to remove debris from the drainage structure.  Id.  

    PNG
    media_image2.png
    692
    1206
    media_image2.png
    Greyscale

Furthermore, Harr-338 discloses a cleaning apparatus 100 for removing debris from a drainage structure. Harr-338 Fig. 1, [0017], [0022].  The apparatus 100 comprises power source (the “actuator”) which is used to rotate a housing 105 (the “mover”).  Id.  The housing 105 is provided inside of the drainage structure to remove debris when it is rotated by the power source.  Id.

    PNG
    media_image3.png
    426
    577
    media_image3.png
    Greyscale

Additionally, Stolkrantz disclsoes cleaning apparatus for removing debris from a sewer.  Stolkrantz Fig. 1, p. 1, lls. 8–15.  The device comprises a pull line D (the “actuator”) which pulls a bucket C (the “mover”).  Id. at Fig. 1, p. 1, lls. 38–49, 55–79.  The bucket C removes debris as it is pulled through the sewer. Id.

    PNG
    media_image4.png
    636
    1201
    media_image4.png
    Greyscale

The device in Buls requires a device to physically remove debris from the manifold 36.  Buls Figs. 1, 2, col. 7, lls. 18–27.  Harr-303, Har-338 and Stolkrantz each  disclose a cleaning tool used for this purpose.  Harr-303 Fig. 1a, [0032], [0038]; Harr-
With this modification, the housing 108, 105 in Harr-303, Harr-338 and the bucket C would be mounted internal to the manifold 36, so that the housings can remove debris from the manifold.  The drill rod 101 in Harr-303, the power source in Harr-338 and the pull line D in Stolkrantz would be mounted adjacent to the outlet manifold.  The drill rod 101, power source and pull line D would move the housings 105, 108 and bucket C to move debris out of the manifold 36.
Claim 21 requires for the method of claim 20, mounting the mover internal to the outlet manifold comprises replacing the outlet manifold existing on the slug catcher with the outlet manifold having the at least one mover.
It would have been obvious to replace the slug catcher seen in Fig. 1 with another slug catcher, identical to the one seen in Fig. 1, when the original slug catcher wears out, for routine maintenance.  With the new slug catcher, it would have been obvious to provide the housing 108, 105 of Harr-303 or Harr-338 or the bucket C of Stolkrantz with the new slug catcher for the reasons stated in the rejection of claim 20 above.
Claim 22 
The method of cleaning Buls’ slug catcher involves removing flange 60, and inserting the housing 105, 108 of Harr-303 or Harr-338 or the bucket C of Stolkrantz into the manifold 36.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 15–18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davletshin, WO 2018/169435 A1 (“Davletshin”)1.  Note that Davletshin is published in Russian.  Therefore, the Examiner cites to US 2021/0131090 as an English-language equivalent.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buls et al., US 4,519,815 (“Buls”) in view of Davletshin.
Claim 15 describes an apparatus to clean a slug catcher.  The slug catcher catches slugs of flow from a pipeline upstream of a process.  The slug catcher has an outlet manifold with at least one outlet port.  The apparatus comprises at least one actuator movable adjacent the outlet manifold.  The apparatus also comprises at least one mover mountable internal to a portion of the outlet manifold and operatively coupleable to the at least one actuator.  The at least one mover is movable by the at least one actuator inside the outlet manifold and configured to remove debris in the outlet manifold relative to the outlet port.  The actuator comprises a motor mounted on an endcap of the outlet manifold.
The limitation describing the “mover…configured to move any debris in the portion of the liquid outlet relative to the at least one outlet port” fails to invoke 35 U.S.C. 112(f).  Rather, a “mover” is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Additionally, the claim is directed to an apparatus to clean a slug catcher, rather than the slug catcher itself.  Therefore, the limitations describing the structure of the slug catcher do not receive patentable weight because they are not positively recited elements of the claim.  See 
Furthermore, under the broadest reasonable interpretation, the limitation—“the at least one actuator comprises a motor mounted on an endcap of the outlet manifold”—is interpreted so that the actuator comprises a motor mounted to an endcap, even if the endcap is not used as the endcap of an outlet manifold of a slug catcher.  This is because the slug catcher is not a positively recited structural element of the claimed device.  See MPEP 2115. 
Davletshin discloses a device for automatic cleaning of a sewer pipe (corresponding to the “apparatus to clean a slug catcher”).  See Davletshin Figs. 2, 5 [0010], [0011].  The device comprises an actuator 2 mountable adjacent a pipe 1.  Id.   The device also comprises a cleaning tool 6 (the “mover”) mountable internal to a portion of the pipe 1 and operatively coupleable to the actuator 2.  Id.  The cleaning tool 6 is movable by the actuator 2 inside the pipe 1 and configured to remove debris in the pipe relative to the pipe, because the actuator 2 causes the cleaning tool 6 to move along the pipe 1, scraping off and removing deposits in the pipe 1.  Id.  The actuator 2 comprises a motor.  Id.  The motor is mounted to the end of pipe 1, as seen in Fig. 2.  This end is an endcap, because it is a solid structure, as a hole 7 is drilled through the middle of it.  Id.  

    PNG
    media_image6.png
    883
    1182
    media_image6.png
    Greyscale

Claim 16 requires for the apparatus of claim 15, the mover comprises at least one surface disposed internal to the portion of the liquid outlet.  The surface is movable therein relative to the at least one outlet port.  The actuator is coupled to the surface and is operable to move the surface inside the portion of the liquid outlet.
In Davletshin, the cleaning tool 6 comprises a surface disposed internal to the pipe 1, which is the surface that scrapes off deposits as it moves along the pipe.  See Davletshin [0011].  The surface is moveable relative to the pipe 1.  Id.  The actuator 2 is coupled to the surface and is operable to move the surface inside the pipe 1.  Id.
Claim 17 requires of the device of claim 16, the at least one surface comprises a paddle disposed transverse to an axis of the portion of the liquid outlet.
Davletshin discloses this feature, because the cleaning tool 6 is a brush comprising a plurality of paddle-shaped bristles.  See Davletshin Figs. 2, 6, [0011].

    PNG
    media_image7.png
    906
    835
    media_image7.png
    Greyscale

Claim 18 requires for the apparatus of claim 15, the motor is configured to rotate a feed screw disposed inside the portion of the liquid outlet.  The mover comprises a surface coupled to the feed screw, movable therealong with the rotation of the feed screen. 
Davletshin teaches that the actuator 2 is attached to a movable member 4, with the movable member 4 being the device that moves the cleaning tool 6 within the pipe 1.  See Davletshin Figs. 2, 6, [0011].  In the Fig. 5 embodiment, the movable member 4 is a feed screw disposed inside the pipe 1, because it is a cylindrical helix.  Id.  The cleaning tool 6 comprises inner projections 14 (the “at least one surface”) coupled to the movable member 4.  Id. at Fig. 6, [0011].  The cleaning tool 6 is movable along the pipe 1 by rotation of the movable member 4.  Id.  

    PNG
    media_image8.png
    936
    1332
    media_image8.png
    Greyscale

Claim 23 describes an apparatus for catching slugs of flow from a pipeline upstream of a process.  The apparatus comprises an inlet disposed in fluid communication with the pipeline and configured to separate liquid and gas of the flow.  The apparatus also comprises a gas outlet disposed in fluid communication above the inlet and configured to output the gas.  The apparatus further comprises one or more tubes extending in fluid communication below the inlet and defining a volume collecting the liquid.  The apparatus also comprises a liquid outlet disposed in fluid communication with the one or more tubes and configured to output the liquid.  The liquid output has at least one outlet port.  
The apparatus further comprises an actuator having a mover.  The mover is disposed internal to a portion of the liquid outlet.  The mover is movable is movable by the actuator in the portion of the liquid outlet and is configured to move debris in the portion of the liquid outlet relative to the outlet port.  
The liquid outlet includes a manifold connected to an end of the one or more tubes.  An interior of the manifold has an end cap.  The actuator includes a motor mounted on the endcap.  The motor is operable to move at least one surface of the mover inside the portion of the liquid outlet.
The limitation describing the “mover…configured to move any debris in the portion of the liquid outlet relative to the at least one outlet port” fails to invoke 35 U.S.C. 112(f).  Rather, a “mover” is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Buls discloses an apparatus (corresponding to the claimed “apparatus for catching slugs”) for catching slugs of flow from a pipeline 10 upstream of a process for handling hydrocarbon gas and liquid carried by the pipeline 10.  Buls Fig. 1, col. 3, lls. 42–68. The apparatus comprises an inlet pipe 16 (the “inlet”) in fluid communication with the pipeline and configured to separate liquid and gas of the flow (as gases move into gas discharge pipe and liquids move into liquid outlet pipe 34).  Id. at Fig. 1, col. 3, lls. 42–68, col. 4, lls. 5–40.  The apparatus also comprises a gas discharge pipe 28 (the “gas outlet”) disposed in fluid communication above the inlet pipe 16 and configured to output the gas.  Id.  The apparatus also has a plurality of U-shaped chambers 42, 44 (the “one or more tubes”) extending in fluid communication below the inlet pipe 16 and defining a volume collecting the liquid.  Id. at Fig. 1, col. 6, lls. 8–24.  
The apparatus also has a liquid outlet, which is the structure extending from the base of gas discharge pipe 28 to flange 60, disposed in fluid communication with the chambers 42, 44, and configured to output the liquid.  Id. at Fig. 2, col. 4, lls. 28–44.  The liquid outlet has a liquid outlet port, which is the port that communicates with liquid Id.  The liquid outlet has a manifold 36 (the “manifold”) connected to an end of the chambers 42, 44.  Id.  The flange 60 corresponds to the “endcap.”  Id.  The flange 60 covers an interior of the manifold 36.  Id.  

    PNG
    media_image1.png
    1057
    1999
    media_image1.png
    Greyscale

The device has a flange 60 permitting access to the interior of the liquid outlet manifold 36 for physical removal of debris accumulating inside.  Buls Figs. 1, 2, col. 7, lls. 18–27.  The reference, however, fails to disclose the mechanism used to remove debris from inside the manifold 36.  Therefore, the reference does not explicitly disclose an actuator having a mover, with the mover disposed internal to a portion of the liquid outlet, as required by the claim.
However, Davletshin disclsoes a device for cleaning a pipeline.  Davletshin [0001].  The device comprise an actuator 2 (the “actuator”) used to move a cleaning tool 6 (the “mover”).  Id. at Figs. 1–7, [0010], [0011].  The cleaning tool 6 is disposed internal to a portion of a pipe 1 of the pipeline.  Id.  The cleaning tool 6 is movable by the actuator 2 in the pipe 1 and is configured to move debris in the pipe 1.  Id.  The actuator Id.  The motor is mounted on the exterior of the pipeline, as seen in Figs. 1–7.  Id.  The motor is operable to move the cleaning tool inside the pipe 1.  Id.

    PNG
    media_image9.png
    926
    1347
    media_image9.png
    Greyscale

The device in Buls requires a device to physically remove debris from the manifold 36.  Buls Figs. 1, 2, col. 7, lls. 18–27.  Davletshin discloses a device that is used for this purpose.  Davletshin Figs. 1–7, [0010], [0011].  The system in Davletshin is beneficial because it provides an affordable and fast mechanism to remove debris from a pipe, increasing the convenience of operating the pipeline system.  Id
With this modification, it would have been obvious for Davletshin’s actuator 2/motor to be connected to the flange 60 in Buls.  This is because Davletshin teaches that the actuator 2 can be mounted at various locations on the exterior of the pipeline.  Davletshin Figs. 1–7, [0010] (“the actuator 2 can be installed on the pipe 1 itself and the rise 12 to 20 depending on the performance of the sewer system”).  
Response to Arguments
Claim Objections
The Examiner withdraws the claim objection to claim 1, in light of the amendments.
35 U.S.C. 103 Rejections
The Examiner maintains that claims 1–14 and 19–22 are unpatentable.
The Applicant argues that Buls teaches away from modifying the system to provide a device for cleaning the manifold 36.  Applicant Rem. dated Dec. 02, 2021 (“Applicant Rem.”) 9.  The Applicant asserts that this modification would change the principle of operation of the system in Buls.  Id.  As noted, the modification to Buls is to provide a physical device for removing debris from the manifold 36.  The Applicant argues that Buls teaches away from this modification because the intended purpose of Buls is to avoid a slug catcher that is unduly complex.  Id. at 10.  Rather, the Applicant argues that it seeks a design that can be prefabricated and merely assembled on site, this requiring a minimum amount of on-site fabrication.  Id.  
The Applicant also notes that liquid will flow in the slug catcher into the legs of the chambers 42, 44 solely under the influence of gravity and hydraulic head, with no need for pumping or the application of additional pressure.  Applicant Rem. 10.  As Id.
The Examiner respectfully disagrees.  Buls does not teach away from the proposed modification.  Buls requires some mechanism to physically remove debris from the manifold 36, because the flange 60 “permits ready access to the lower manifold interior for physical removal” of debris.  Buls Figs. 1, 2, col. 7, lls. 16–25.  Buls does not disclose the mechanism that is used to physically remove debris from the manifold 36.  However, all of the secondary references cited above are directed to devices used to physically remove debris from a pipe.  Therefore, modifying Buls to include the cleaning devices of the prior art, would not render Buls inoperable.  Rather, this modification would have been within the ambit of a person of ordinary skill in the art.  Buls requires some mechanism to clean the manifold 36.  The secondary references each provide a mechanism for doing so. 
As such, the modification to Buls would have been obvious, even if it somewhat increased the complexity of the reference.  The Buls reference teaches that additional tools are required to operate the system, because the flange 60 is removable so that an operator can physically remove debris from the manifold 36.  Buls col. 7, lls. 18–25.  Buls does not illustrate the mechanism used for this purpose.  Therefore, a person of ordinary skill in the art would understand that some additional device is required to clean the manifold 36.
Additionally, Buls does not teach away from using motorized devices to clean the manifold 36.  Specifically, the reference fails to teach that gravity removes debris from the manifold 36, as asserted by the Applicant.  Rather, the chambers 42, 44 have an Id. at col. 4, lls. 28–30.  
Additionally, it would have been obvious to use the cleaning devices of the prior art to clean the manifold 36, even if it was sloped.  The flange 60 is provided so that an operator can remove sludge and solid debris that accumulates within the manifold 36.  Buls col. 7, lls. 18–25.  A person of ordinary skill in the art would be motivated to use some type of mechanized cleaning tool to make it easier to remove the debris that has accumulated within the manifold 36.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Davletshin is provided with this communication.